
	
		I
		112th CONGRESS
		1st Session
		H. R. 566
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Mrs. Bono Mack
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Armed Services and
			 Select Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To close the National Drug Intelligence
		  Center.
	
	
		That notwithstanding any other provision of
			 law, the Attorney General or the Secretary of Defense may not obligate funds
			 for the National Drug Intelligence Center (NDIC) located in Johnstown,
			 Pennsylvania, except for those activities related to the permanent closing of
			 the NDIC and to the relocation of activities performed at NDIC determined to be
			 necessary by the Attorney General, in consultation with the appropriate Federal
			 agencies.
		
